ORDER
PER CURIAM:
In a single-judge memorandum decision dated October 6, 1997, the Court vacated the February 10, 1995, decision of the Board of *31Veterans’ Appeals and remanded the matter for further development and readjudieation. On October 27, 1997, the Secretary filed a motion for reconsideration or, alternatively, for panel review. The motion for reconsideration is addressed in a separate order also issued this date.
On consideration of the foregoing and the record on appeal, it is
ORDERED that the Secretary’s motion for panel review is denied.